Citation Nr: 1118513	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-34 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Rochester General Hospital on December 8, 2008.   


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 decisions issued by the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York, in which the VAMC denied payment or reimbursement for medical care expenses incurred at Rochester General Hospital on December 8, 2008.  

As a preliminary matter, the Board notes that, in August 2009, the Veteran filed a request to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and also filed a claim for service connection for lead poisoning.  The request to reopen the claim for service connection for PTSD and a claim for service connection for lead poisoning have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the RO for appropriate action.  


REMAND

The Board's review of the record reveals that further action on the claim on appeal is warranted.  

The Veteran is seeking payment or reimbursement for medical expenses incurred for treatment of his right shoulder at Rochester General Hospital on December 8, 2008 (a Monday).  Records of treatment from this facility reflect that the Veteran presented at the emergency department with complaints of right shoulder pain since Friday, after being assaulted on Thursday.  Another record of treatment from the same day reflects that the Veteran gave a history of being assaulted on Friday night, when he had his right arm twisted up behind him and pulled.  The impression was shoulder sprain.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725; and 1728(a) (West 2002 & Supp. 2010).

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  

The record reflects that, at the time treatment was rendered, the Veteran was in receipt of a 100 percent rating for prostate cancer; however, the claims file reflects that this 100 percent rating was not considered permanent and was subject to future review examination.  Therefore, as the Veteran did not seek treatment for a service-connected disability, or a nonservice-connected disability associated with a service-connected disability, and is not in receipt of a permanent total disability rating or a participant in vocational rehabilitation, the provisions of 38 U.S.C.A. § 1728 are not applicable in the instant case.

The provisions of 38 U.S.C.A § 1725(a) provide that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  Eligibility under 38 U.S.C.A § 1725(b) requires the following:  (1) the veteran is an active VA health-care participant, which means he or she is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; (2) the Veteran is personally liable for payment, which means he or she is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010).  

The implementing regulation, 38 C.F.R. § 17.1002, provides that payment or reimbursement for emergency services for non service-connected disabilities in non-VA facilities is made only if all of the following are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002(a)-(i) (2010).  

The Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

In its denial of the claim, the VAMC listed some of the criteria for payment or reimbursement pursuant to 38 C.F.R. § 17.1002, and denied the claim on the basis that the Veteran had other recourse under the New York State Crime Victims' Board.  

As an initial matter, the Board finds that the Veteran has not been furnished an adequate statement of the case (SOC).  Under 38 C.F.R. § 19.29, an SOC must contain, among other things, a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the agency of original jurisdiction's determination.  The August 2009 SOC does not include a summary of the applicable laws and regulations pertinent to the claim on appeal; rather, it includes only citation to 38 C.F.R. §§ 17.120, 17.132, 17.1004.  Significantly, the Veteran has not otherwise been advised of the law and regulations pertinent to this case, to include the nine separate conditions which must be satisfied for payment or reimbursement pursuant to 38 C.F.R. § 17.1002.  In addition, the Board notes that 38 U.S.C.A. § 1725(b)(3)(C) was revised in February 2010.  Prior to this revision, a Veteran was personally liable for emergency treatment furnished in a non-VA facility if he or she had no other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider.  The February 2010 revision removed the phrase "or in part", meaning that the Veteran may receive payment or reimbursement through VA for the balance of medical expenses.  See Pub. L. 111-137, 123 Stat. 3495 (2010).  

To ensure due process, on remand, the VAMC should issue a supplemental SOC (SSOC) that includes the laws and regulations pertaining to claims for reimbursement for unauthorized medical expenses pursuant to 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

The Board also notes that, to be eligible for reimbursement under 38 U.S.C.A. § 1725, the claim must be filed within 90 days after the latest of the following: (1) July 19, 2001; (2) The date that the veteran was discharged from the facility that furnished the emergency treatment; (3) The date of death, but only if the death occurred during transportation to a facility or at the facility; or (4) The date the veteran finally exhausted, without success, action to obtain payment from a third party.  See 38 C.F.R. §17.1004(d)(1), (2), (3), (4). 

The record includes a health insurance claim from Rochester General Hospital, signed on December 31, 2008; however, a date stamp on the front of the form reads March 26, 2009.  The Board notes that this appears to be a copy of the form, and the original form may include an additional date stamp on the back.  On remand, the VAMC should clarify the date of receipt of any claim for reimbursement for medical care expenses incurred at Rochester General Hospital on December 8, 2008, and should associate any supporting documentation, to include the original claim(s), with the combined health record.  

In addition, the VAMC has denied the claim on the basis that the Veteran has coverage for his treatment through the New York State Crime Victims' Board.  It is not clear from the record whether the Veteran has filed a claim with this entity, let alone whether he has finally exhausted, without success, attempts to obtain payment from the New York State Crime Victims' Board.  On remand, the VAMC should take necessary action to clarify these points.  

In addition, the claims file reflects that, during VA treatment in October 2006, the Veteran reported that he was in receipt of Social Security disability benefits.  On remand, the VAMC should clarify whether, at the time of his treatment on December 8, 2008, the Veteran had Medicare coverage.  

Further, the Board points out that, in June 1983, the Veteran filed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) naming the New York State Division of Veterans' Affairs as his representative.  However, there is no indication that the VAMC sent copies of the July 2009 denials or the August 2009 SOC to the Veteran's representative; rather, the SOC indicates that the Veteran did not have a representative.  Moreover, neither the combined health record nor the claims file contains a VA Form 646 (Statement of Accredited Representative in Appealed Case) from the Veteran's representative.  On remand, the Veteran's representative should be given an opportunity to review the case and provide argument on the Veteran's behalf.  See 38 C.F.R. § 20.600.  

If and only if, on remand, it is determined that the Veteran does not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment rendered at Rochester General Hospital on December 8, 2008, and that he has no other contractual or legal recourse against a third party that would, in whole, extinguish his liability for those expenses, the Board finds that a medical opinion, based on review of the record, would be helpful in determining whether a VA or other Federal facility/provider was feasibly available.  The physician should also provide an opinion as to whether the December 8, 2008 treatment was rendered in a medical emergency (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Finally, the Board notes that the Veteran has not been furnished notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in regard to the claim on appeal.  On remand, the VAMC should provide him with such notice in regard to this claim.   

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) advising him of the information and evidence necessary to substantiate the claim for reimbursement on appeal.  

2.  The VAMC should clarify the date of receipt of the claim for payment or reimbursement for medical care expenses incurred on December 8, 2008 at Rochester General Hospital, and should associate any supporting documentation, to include the original claim(s) with the combined health record.  

3.  The VAMC should take necessary action to clarify whether the Veteran has filed a claim regarding his December 8, 2008 treatment at Rochester General Hospital with the New York State Crime Victims' Board, and, if so, whether he has finally exhausted, without success, attempts to obtain payment from that entity.  

4.  The VAMC should take necessary action to clarify whether the Veteran had Medicare coverage at the time of his treatment on December 8, 2008.  

5.  If and only if it is determined that the Veteran does not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment rendered at Rochester General Hospital on December 8, 2008, and that he has no other contractual or legal recourse against a third party that would, in whole, extinguish his liability for expenses incurred as a result of that treatment, the VAMC should forward the claims file to an appropriate physician to obtain a medical opinion.  

The physician should specifically opine as to whether the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The physician should also provide an opinion as to whether a VA or other Federal facility/provider was feasibly available at the time of the treatment.

Prior to the requested review, the claims file, and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The physician should set forth a complete rationale for any conclusions reached.  

6.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a SSOC to the Veteran and his representative before returning the claim to the Board.   The SSOC must include a summary of the pertinent laws and regulations (including 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002).  Afford the Veteran and his representative the opportunity to submit written or other argument in response thereto before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



